Title: From Thomas Jefferson to George Lee Turberville, 10 March 1781
From: Jefferson, Thomas
To: Turberville, George Lee



Sir
In Council March 10. 1781

I am sorry to find that your detaining some Letter from Baron Steuben to Lieutenant Hare has been viewed by him in an offensive Light insomuch as that he has made it the Subject of Part of a Letter to me. As I am satisfied you would not mean to keep it with this View, I will take the liberty of requesting you to return it to him by a safe Conveyance. Your own understanding will I am sure naturally lead [you] to accompany it with such an Apology as the Respect due to the Barons Character and command will suggest to you.
Engaged in a Contest wherein Dissensions would be so fatal, we cannot be too studious how to remove every Cause which may give rise to them. I am &c.,

T. J.

